Citation Nr: 1404046	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  03-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disorder other than radiculopathy of the right upper extremity. 

2.  Entitlement to service connection for a left hand disorder other than radiculopathy of the left upper extremity.

3.  Entitlement to an initial effective date earlier than January 8, 2013, for the grant of service connection for radiculopathy of the right upper extremity.   

4.  Entitlement to an initial effective date earlier than January 8, 2013, for the grant of service connection for radiculopathy of the left upper extremity.   

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity.   

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left upper extremity.   

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 2000. 

This case has a complex procedural history, beginning with a September 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, declined to reopen the Veteran's previously denied claims for service connection for right and left hand disorders.  

In March 2005, the Veteran testified at a hearing before the undersigned at the Winston-Salem RO.  Thereafter, in May 2006, the Board reopened the Veteran's hand disorder claims and remanded them for additional evidentiary development.  Those issues were again remanded in November 2010 and September 2012.  

While the development requested on remand was pending, the Agency of Original Jurisdiction (AOJ) issued a March 2013 rating decision, granting service connection and assigning separate 10 percent evaluations for radiculopathy of the right and left upper extremities.  Accordingly, the Board has recharacterized the Veteran's remaining service-connection claims as reflected on the title page of this decision.  

Moreover, the Board has determined, for the reasons that follow, that those issues have been developed in substantial compliance with its most recent remand and, thus, are finally ready for appellate review.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that an additional remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instructions met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Conversely, additional development is required with the respect to the other above-captioned issues, which arise from the Veteran's written responses to the March 2013 rating decision.  See Veteran's Correspondence received on June 14, 2013, and July 22, 2013.  As discussed in further detail below, the Board considers those responses from the Veteran tantamount to timely notices of disagreement with the effective dates of service connection and the initial disability ratings assigned for his right and left upper-extremity radiculopathy.  It follows that those effective-date and initial increased-rating issues, while not formally certified for appeal, nonetheless fall within the Board's jurisdiction for the limited purpose of remanding for a Statement of the Case (SOC).  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); (holding that, where a Notice of Disagreement has been filed and a SOC has not been issued, appropriate Board action is to remand for issuance of a SOC).  

Accordingly, the issues of entitlement to earlier effective dates and higher initial ratings for right and left upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have any right hand disorder, apart from upper extremity radiculopathy, which is etiologically related to his active military service or to any disability incurred therein.

2.  The Veteran does not have any left hand disorder, apart from upper extremity radiculopathy, which is etiologically related to his active military service or to any disability incurred therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disorder other than radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left hand disorder other than radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this discussion, the Board wishes to assure the Veteran that it has reviewed all 13 volumes of his paper claims file, as well as the additional evidence contained in his temporary file and in his electronic Virtual VA and Veterans Benefits Management System (VBMS) efolders.  

Although the Board is obligated to provide adequate reasons and bases for its decision, there is no requirement that every modicum of evidence submitted by the Veteran, or obtained on his behalf, be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims for service connection and what the evidence of record shows, or fails to show, with respect to those issues.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Prior to proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claims at issue.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

VCAA notice must generally be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
In this case, the AOJ sent the Veteran a notice letter in March 2002, which advised him of the specific evidence needed to establish service connection for right and left hand disorders, as well as his responsibilities, and those of VA, for obtaining such evidence.  That correspondence, which preceded the initial denial of the Veterans claims, was sufficient to satisfy the Pelegrini notice requirements.  

Conversely, the March 2002 correspondence did not comport with the heightened VCAA provisions set forth in Dingess, which did not take effect until after the initial unfavorable rating action.  Nevertheless, notice of those provisions was later sent to the Veteran, and his claims were then readjudicated in multiple Supplemental Statements of the Case (SSOCs).  Consequently, the Board finds that any error inherent in the initial delay of Dingess notice has been effectively cured by subsequent readjudication of the Veteran's claims.  However, even without such procedural remedies, the delay in Dingess notice would not be prejudicial in the instant case.  That is because those heightened VCAA provisions, which govern the assignment of disability ratings and effective dates, are effectively moot in light of the Board's decision to deny the Veteran's service-connection claims.

Similarly, while mindful that the Veteran has not been explicitly advised of the requirements for secondary service connection under 38 C.F.R. § 3.310, the Board finds that both he and his representative have demonstrated actual knowledge of this particular theory of entitlement.  Indeed, both parties have asserted that an etiological relationship exists between the disabilities for which the Veteran was previously awarded service connection - specifically, degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine, and upper-extremity radiculopathy -- and the bilateral hand disorders for which VA benefits are currently sought.  Such displays of actual knowledge, followed by readjudication in a recent (July 2013) SSOC, are sufficient to cure any prejudice arising from the lack of formal notice of the provisions of 38 C.F.R. § 3.310.  Therefore, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran in accordance with 38 C.F.R. § 3.159(b).
Duty to Assist

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  In this regard, the AOJ has obtained copies of his service treatment records (STRs), service personnel records, and pertinent VA and private medical records, including those generated in support of his claim for Social Security Administration benefits.  There is no indication that any other records remain outstanding in connection with this appeal.

In further compliance with the duty to assist, the AOJ has afforded the Veteran multiple VA examinations in support of his service-connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d)(2)).  

The Board acknowledges that the initial examination reports did not contain sufficient detail to allow for a well-informed decision on those claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  However, the deficiencies inherent in those reports have since been addressed in a clarifying medical opinion, which the AOJ has elicited pursuant with the Board's latest remand.  While that July 2013 medical opinion does not support a grant of any of the benefits sought on appeal, the Veteran has not alleged, and the record has not otherwise shown, that it inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As such, the Board finds that, to remand for yet another VA examination or medical opinion would only delay adjudication, without benefiting the Veteran, and should therefore not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999)

Nor should any evidentiary or procedural development be undertaken in this case.  That is because there has already been substantial compliance with the Board's latest remand directives by virtue of the development, summarized above, and the September 2013 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that readjudication, the AOJ expressly addressed the latest VA examination results and the other pertinent evidence obtained since the prior SSOC.  

Even if such evidence had been omitted, however, the Board would presume that the AOJ had performed its duties "correctly, fairly, in good faith, and in accordance with law and governing regulations,"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Indeed, courts presume that, "in the absence of clear evidence to the contrary," public officers have "properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  

Accordingly, absent any showing to the contrary, the Board presumes the AOJ met its obligation to consider all evidence added to the record following the previous adjudication.  See 38 C.F.R. § 19.31.  Moreover, while mindful that, since the most recent SSOC, the Veteran's representative has submitted an October 2013 Appellate Brief, the Board observes the argument contained therein is wholly cumulative of that which was previously of record.  As such, it is unnecessary to remand the case solely to facilitate AOJ review of this latest evidentiary submission.  See 38 C.F.R. § 20.1304(c) (2013).

It is also unnecessary to remand these claims to honor the Veteran's request for a hearing as he has already had the opportunity to testify before the undersigned in support of his appeal.  See 38 C.F.R. § 20.700(a) (2013) (claimant has right to a hearing).  The Veteran has not contended, and the record has not otherwise shown, that undersigned failed to fully explain the issues presented or neglected to suggest the submission of evidence that may have otherwise been overlooked.  As such, the Board is satisfied that the dictates of 38 C.F.R. § 3.103(c)(2) have been met with respect to that proceeding.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, there is no indication that the Veteran has been denied due process at any other time throughout this appeal.

Accordingly, the Board finds the Veteran has had the opportunity to meaningfully participate in the adjudication of his claims for service connection for bilateral hand disorders.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from reaching the merits of those claims.

II.  Merits of the Claims for Service Connection

Veteran's Contentions

The Veteran, in written statements and testimony before the Board, contends that he permanently injured his hands while playing contact sports in the Army, and that service connection is therefore warranted for his residual disabilities.  See e.g. Board Hearing Tr. at 9-10.  He further maintains that the hand injuries he incurred in service were later exacerbated by his DDD and DJD of the cervical spine and his accompanying upper-extremity radiculopathy.  See Correspondence received on June 14, 2013; Statement in Support of Claim received on August 22, 2013.  The representative for the Veteran likewise asserts that those service-connected disabilities have "clearly" contributed to the "neurological defect of the [Veteran's] hands."  See October 2013 Appellate Brief.

In light of the Veteran's contentions, and those of his representative, the Board has an obligation to address his service-connection claims under both direct and secondary theories of entitlement.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); see also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement must be considered).

Presumptive Provisions

The Board has also considered whether service connection may be granted on a presumptive basis for a chronic disease, such as traumatic arthritis, enumerated under 38 C.F.R. §  3.309(a).  However, while the Veteran has attested to being treated for "arthritis in [both] hands by a military doctor," no such diagnosis is of record.  See Board Hearing Tr. at 10.  The Board reasons that, had a service clinician informed the Veteran that he had this chronic disease, there would be a notation in his STRs.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (noting that, under the Federal Rules of Evidence, "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

Moreover, although the Veteran served as an Army medic and, thus, is presumed to have had some medical training, he has neither alleged nor otherwise shown that he has the requisite skill and expertise to diagnose arthritis, either generally or with respect to the particular joints that comprise his hands and fingers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes [a] layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Tellingly, the Veteran's hands were x-rayed during service, and no arthritis was found.  See March 2000 STR.  Nevertheless, the Board acknowledges that, following the Veteran's release from service, he was assessed with possible osteoarthritis or gouty arthritis affecting his metacarpal phalangeal (MP) and interphalangeal (IP) joints.  See September 2003 record from "Dr. J.C.B." (noting an impression of degenerative joint disease of the MP joints prior to seeing x-rays of hands); January 2005 record from Southeastern Orthopedic Center (noting symptoms of mild swelling over the IP joints, "possibly" related to either gouty arthritis or early osteoarthritis; and a question of mild carpal tunnel syndrome (CTS)).  However, those private clinical assessments are inherently speculative and, thus, of marginal probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. app. 609, 611 (1992) (medical evidence that merely indicates that the alleged disorder "may or may not" exist or be related to service, is too speculative to establish the presence of the claimed disorder or any such relationship).  It follows that they are an insufficient indicator of arthritis, particularly given the existence of post-service x-rays, which are devoid of any degenerative changes affecting the Veteran's fingers and hands.  See September 2003 record from Dr. J.C.B. (noting "no evidence" of degenerative joint disease on x-ray); April 2009 VA Radiology Report (noting normal mineralization of joint spaces of hands bilaterally, with no soft tissue swelling or cortical erosions, subluxations, dislocations, periosteal reaction, or other degenerative changes).  

Accordingly, absent other competent evidence of such degenerative changes, the Board has no basis to presume that the Veteran currently has arthritis of the hands and fingers, much less that he developed that chronic disease in service or within the initial post-service year.  

Notably, there have been no other complaints or clinical findings of any chronic diseases, enumerated in 38 C.F.R. § 3.309(a), which affect the Veteran's hands and for which he is not yet in receipt of VA benefits.  Hence, the Board finds that neither the presumptive provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309(a), nor the theory of continuity of symptomatology set forth in 38 C.F.R. § 3.303(b), may be used to establish service connection in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (defining continuity of symptomatology as an evidentiary tool to aid determining whether a chronic disease manifested in service or within an applicable presumptive period).   

Having thus established that the Veteran's hand disorder claims may not be granted on a presumptive basis, the Board will next address the criteria for direct and secondary service connection.  The Board will then explain why neither set of requirements has been met with respect to those claims. 

Direct and Secondary Service Theories of Entitlement

Service connection may be granted for a disability or injury incurred in or aggravated by active wartime or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection on a direct basis requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection on a secondary basis requires evidence of (1) current disability; (2) service-connected disability; and (3) a connection between the two.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).

Relevant Facts and Analysis

In this case, the record contains both historical and recent records of treatment for hand pain and related symptoms, which have been found to comport with diagnoses of CTS and bilateral hand strain.  See generally Charlotte, North Carolina, VA Medical Center Outpatient Treatment Records; September 2003 record from Dr. J.C.B.; January 2005 record from Southern Orthopedic Center; March 2012 Report from Strand Regional Specialty Associates; and May 2013 Reports from "Dr. D.R." and "Dr. D.D.P"  Each of these diagnoses may be considered evidence of current disability in accordance with the precedential guidance from the United States Court of Appeals for Veterans Claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the Board finds that such evidence is enough to meet the threshold criterion for service connection under both the Hickson and Wallin tests.  

The second elements of the Hickson and Wallin tests have also been met.  Indeed, the Veteran's STRs confirm that he complained on two occasions of bilateral hand pain and related symptoms.  See March 13, 2000, and March 23, 2000, STRs.  Concurrent x-rays were negative for any sign of joint trauma, and none was shown on separation.  Such a lack of in-service clinical findings, however, is not inherently fatal to a claim for direct service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, that is particularly true where, as here, there is contemporaneous evidence of symptoms, such as bilateral hand pain, which are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Accordingly, the Board finds that the Veteran's complaints of such symptoms during active duty, though unsubstantiated by clinical evidence, are nonetheless sufficient to corroborate his current assertions regarding the second requirement of Hickson (in-service incurrence).  

The second requirement of Wallin is likewise satisfied in light of the Veteran's diagnosed DJD and DDD of the cervical spine, for which service connection has been granted, as well as the associated radiculopathy present in his hands and elsewhere in his upper extremities, for which VA benefits have also been established.  As noted previously, both the Veteran and his representative have highlighted these service-connected disabilities as contributing factors in the onset of the other hand disorders at issue on appeal.

Given the substantiation of the first and second Hickson and Wallin elements, the Veteran's claims turn on whether a direct nexus exists between his in-service symptomatology and any current, and as yet nonservice-connected, bilateral hand disorders, or on whether such disorders are instead attributable to one or more of the service-connected disabilities identified above.  

In an effort to resolve these questions, the Board, in its initial remand, requested a VA joints examination to assess the etiology of the Veteran's current hand disorders.  Such an examination was conducted in December 2010; however, the reviewing clinician declined to comment on the Veteran's documented upper-extremity paresthesias.  In light of this crucial evidentiary omission, the examiner's report was deemed inadequate for rating purposes, thus necessitating another remand.  See Barr, 21 Vet. App. at 311.

Pursuant to that second remand, the Veteran underwent a January 2013 VA examination, which confirmed that his upper-extremity paresthesias was symptomatic of the bilateral radiculopathy for which service connection was later granted.  Notably, however, the January 2013 examination also yielded a diagnosis of bilateral hand strain.  The examining clinician opined that this condition was unrelated to the Veteran's radiculopathy, or to other aspect of his military service, but declined to provide a rationale for that finding.  As such, the Board determined that the January 2013 examination report was also inadequate to decide the Veteran's claims and, thus, remanded for a clarifying opinion.  Id.

The requested opinion was rendered in July 2013 by the same VA clinician who had performed the most recent examination.  That examiner acknowledged that the Veteran's now-service-connected upper extremity radiculopathy was manifested by many of the same symptoms that characterized the other disorders that affected his hands.  Nevertheless, that examiner reaffirmed her previous finding that those other disorders were unrelated, elaborating in this regard: 

The Veteran does have at least two distinct problems in hands, one is the chronic strain with inflammation, but no radiologic evidence, characterized by dull constant pain in all joints of the hands, with decreased [range of motion], and another is the neuropathy, with sharp pain in middle finger in (L) hand, numbness and tingling.  The strain in hands is independent of the problems in neck.  The neuropathy in [the] hands is complex, and it has multiple etiologic factor[s], one of them being the DDD of cervical spine.  [The Veteran] also has diagnosis of CTS which is not related to neuropathy secondary to DDD of the cervical spine however symptoms overlap, and it is impossible to determine which ones are due to DDD cervical spine or to CTS.

See July 15, 2013, VA Clarifying Opinion.

The Board finds the above opinion to be both competent and credible and, thus, entitled to substantial probative weight. See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions are within the province of the Board as adjudicators).  

In reaching this determination, the Board acknowledges that the July 2013 clarifying opinion essentially leaves open the question of which symptoms are associated with the Veteran's service-connected DDD and DJD of the cervical spine and upper-extremity radiculopathy, and which symptoms are instead attributable to his other bilateral hand disorders.  While noting that this "would be impossible to determine," however, the July 2013 opinion is far more definitive in addressing whether those service-connected disabilities are etiologically related to the other hand disorders for which VA benefits are sought.  

Indeed, with respect to this crucial question, the July 2013 clarifying opinion is unreservedly negative.  The opinion is also supported by a detailed rationale, lacking in the earlier examination reports, which conveys a robust knowledge of the most up-to-date evidence of record.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  

Moreover, the Board considers it significant that the July 2013 clarifying opinion, while bearing none of the inadequacies inherent in the December 2010 and January 2013 examination reports, is nonetheless in agreement with those prior reports as to the etiology of the Veteran's hand disorders.  Indeed, that clarifying opinion in essence reconciles those prior reports' incomplete factual findings, while confirming their core conclusions as to a lack of any nexus between the Veteran's service-connected DJD and DDD of the cervical spine, his secondary radiculopathy, and the other disorders affecting his hands for which VA benefits have not been granted.  As such, that clarifying opinion effectively signals an understanding of the salient facts of the case, thereby providing an adequate evidentiary foundation upon which the Board can base its decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl, 21 Vet. App. at 123.

Having thus established that the July 2013 clarifying opinion is probative for rating purposes, the Board considers it sufficient to show that the Veteran is not entitled to service connection on a secondary basis.  As discussed, that opinion makes clear that the Veteran's DDD and DJD of the cervical spine and his upper-extremity radiculopathy are etiologically distinct from bilateral hand strain and CTS.  The Board acknowledges that the July 2013 opinion also notes that those service- and nonservice-connected disabilities are productive of overlapping symptoms.  Such a finding, however, does not inherently contradict and, thus, does not detract from the opinion's overarching conclusion as to a lack of shared etiology.  Nor does that opinion in any other way suggest that service connection for the Veteran's bilateral hand strain and CTS is warranted under a secondary theory of entitlement.  

The July 2013 clarifying opinion also does not suggest that service connection is warranted under a direct theory of entitlement.  Although not explicit with respect to the precise date of onset of the Veteran's bilateral hand strain and CTS, that opinion references the January 2013 VA examination report, which indicates that the only disorders that both affect his hands and are etiologically related to his active service are those for which he is currently in receipt of VA benefits (i.e., his cervical spine DDD and DJD and associated radiculopathy).  

Tellingly, there are no other clinical findings that support a different conclusion.  In this regard, the Board is mindful of the Veteran's allegations that his private treating clinicians - specifically, Dr. D.R. and Dr. D.D.P. - have opined that a nexus exists "between [his] hands and spine/upper extremity conditions."  See Veteran's Correspondence received on July 22, 2013.  A close inspection of those private clinicians' records reveals that Dr. D.R. has opined that the Veteran's "neck problems contribute to his upper-extremity radicular complaints," while Dr. D.D.P. has similarly determined that the "continued nerve irritation" posed by the Veteran's cervical spine DJD is a factor in his upper-extremity "peripheral problems."  See May 2013 Reports from Dr. D.R. and Dr. D.D.P.  Notably, however, neither clinician has found evidence of a hand disorder, separate and distinct from radiculopathy, which is etiologically related to the Veteran's active service, or to any service-connected disability.  Id.

As discussed at length, the Veteran is already in receipt of VA benefits for his right and left upper extremity radiculopathy.  Therefore, to grant separate awards of service connection for the symptoms underlying those disabilities would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding, in pertinent part, that for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate VA's anti-pyramiding provisions, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions).  

Notwithstanding the rule against pyramiding, the foregoing evidence of overlapping service- and nonservice-connected symptoms could potentially benefit the Veteran by supporting the assignment of increased initial ratings for his right and left upper extremity radiculopathy.  Indeed, where, as here, the effects of such service-connected disabilities have not been clinically disassociated from those of nonservice-connected disorders, all relevant signs and symptoms must be attributed to the service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996).  

The propriety of the Veteran's initial disability ratings, however, must be addressed in the first instance by the AOJ, pursuant to the Remand section, below.  Indeed, those matters are not currently ripe for appellate review on the merits.  Rather, the only such issues before the Board at this time are whether service connection is warranted for hand disorders other than those for which VA benefits have been established.  These particular issues turn on the question of in-service nexus, which has been unequivocally ruled out by the July 2013 clarifying opinion and the prior VA examination reports.  Moreover, no such relationship has been demonstrated by any of Veteran's voluminous VA and private treatment records, including those, summarized above, from Dr. D.R. and Dr. D.D.P.

The Board is mindful that the Veteran himself is convinced that his service-connected disabilities caused or aggravated his bilateral hand strain and CTS, or that these nonservice-connected disorders are otherwise related to his period of active duty.  Certainly, the Veteran is competent to opine as to matters that fall within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 490 (noting that a layperson is competent to report on that of which he or she has personal knowledge).  Moreover, his background as an Army medic arguably entitles him to comment more extensively on medical matters than an untrained layperson.  Nevertheless, the Veteran has neither alleged nor shown that he has specialized knowledge and training comparable to the July 2013 VA examiner, a licensed physician.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  For this reason, the Board finds that the Veteran's assertions, standing alone, are insufficient to refute the countervailing conclusions of that expert VA examiner.  See Jandreau, 492 F.3d at 1377 n.4.  Indeed, that is particularly true with respect to a medical question as complex as the etiology of the Veteran's nonservice-connected hand disorders, which overlap symptomatically with his service-connected upper-extremity radiculopathy but nonetheless warrant different diagnoses.  

Moreover, the Board considers it significant that the only continuous symptoms of hand disorders, alleged by the Veteran or otherwise suggested by the record, are those related to his allegations of arthritis.  See Board Hearing Tr. at 10 (noting the Veteran's account of worsening arthritis symptoms persisting since active service).  As discussed, such a diagnosis of chronic disease has been clearly ruled out by the x-ray evidence of record.  Thus, while mindful that, under Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), a "valid medical opinion" is not strictly required to establish nexus, the Board finds that, in this case, the Veteran's assertions of continuity of symptomatology are insufficient to show that such a link exists between his active service and any current bilateral hand disorder for which VA benefits have not been already established.  See id. at 1316; see also Walker, 708 F.3d at 1338-40.

In summary, the Board finds that the evidence of record is insufficient to satisfy the final elements of the Hickson and Wallin tests and that service connection is therefore unwarranted on either a direct or secondary basis.  The Veteran is also not entitled to service connection under any other theories of entitlement, including the presumptive provisions outlined above.  

In reaching these conclusions, the Board remains sympathetic to the Veteran and does in any way wish to diminish his many years of active military service.  Nevertheless, the preponderance of the evidence weighs against his claims for service connection for hand disorders, apart than those for which VA benefits have been established in prior adjudications.  

Accordingly, while the Board has considered the benefit of the doubt doctrine, it finds that rule is inapplicable in the instant case and that the Veteran's claims for service connection must regrettably be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to right hand disorder other than right upper-extremity radiculopathy is denied.

Entitlement to left hand disorder other than left upper-extremity radiculopathy is denied.


REMAND

As explained in the introduction, and further underscored in the Board's analysis of foregoing claims, the Veteran was recently granted service connection for right and left upper extremity radiculopathy.  See March 26, 2013, Rating Decision.  He has since disputed the effective date of those awards by arguing that, instead of January 8, 2013, service connection should be retroactively extended to October 1, 2000, the day following his retirement from the military.  See Correspondence dated July 22, 2013.  Moreover, notwithstanding the Veteran's assertion that, in his prior (June 14, 2013) correspondence, he "did not contest the rating of 10%" assigned for each upper extremity disorder, he has now effectively mounted such a challenge by protesting that the "[e]vidence range of motions, amount of episodes, etc., used to rate [each] condition is not fair."  Id.  

The Board considers the above assertions, which has been associated with the Veteran's electronic claims file, to be tantamount to timely notices of disagreement (NODs) with the initial effective dates and disability ratings assigned for his service-connected right and left upper-extremity radiculopathy.  See 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (indicating an NOD need not contain any magic words or phrases).  Thus, in the absence of a full grant of the benefits sought on appeal, an SOC is warranted.  38 C.F.R. § 19.29; Manlincon, 12 Vet. App. at 240-41.  

The requested SOC should take into account all pertinent evidence of record, including the clinical findings, detailed above, which potentially support the assignment of higher initial ratings for the Veteran's service-connected radiculopathy on the basis of symptoms that overlap with, and have not been clinically dissociated from, his nonservice-connected hand disorders.  See Mittleider, 11 Vet. App. at 182. 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a Statement of the Case in response to the July 2013 Notice of Disagreement with the initial effective date (January 8, 2013) and 10 percent disability ratings assigned for his service-connected right and left upper extremity radiculopathy.

These claims should be given a new docket number, as they are new claims and not part of the current appeal.  

The Veteran has the right to submit additional evidence and argument in support of the claims being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


